Name: 2003/307/EC: Commission Decision of 2 May 2003 providing for the temporary marketing of certain seed of the species Lupinus angustifolius and Linum usitatissimum not satisfying the requirements of Council Directives 66/401/EEC and 2002/57/EC respectively (Text with EEA relevance) (notified under document number C(2003) 1414)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 2003-05-07

 Avis juridique important|32003D03072003/307/EC: Commission Decision of 2 May 2003 providing for the temporary marketing of certain seed of the species Lupinus angustifolius and Linum usitatissimum not satisfying the requirements of Council Directives 66/401/EEC and 2002/57/EC respectively (Text with EEA relevance) (notified under document number C(2003) 1414) Official Journal L 113 , 07/05/2003 P. 0005 - 0007Commission Decisionof 2 May 2003providing for the temporary marketing of certain seed of the species Lupinus angustifolius and Linum usitatissimum not satisfying the requirements of Council Directives 66/401/EEC and 2002/57/EC respectively(notified under document number C(2003) 1414)(Text with EEA relevance)(2003/307/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2001/64/EC(2), and in particular Article 17 thereof,Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants(3), as last amended by Directive 2002/68/EC(4), and in particular Article 21 thereof,Whereas:(1) In the United Kingdom, the quantity of available seed of varieties of blue lupin (Lupinus angustifolius) suitable to the national climatic conditions and satisfying the germination capacity requirements of Directive 66/401/EEC is insufficient and is therefore not adequate to meet the needs of that Member State.(2) It is not possible to meet the demand for seed of that species satisfactorily with seed from other Member States or from third countries which satisfies all the requirements laid down in Directive 66/401/EEC.(3) Accordingly, the United Kingdom should be authorised to permit the marketing of seed of that species subject to less stringent requirements for a period expiring on 30 June 2003.(4) In Finland, the quantity of available seed of varieties of linseed (Linum usitatissimum) suitable to national climatic conditions and satisfying the germination capacity requirements of Directive 2002/57/EC is insufficient and is therefore not adequate to meet the needs of that Member State.(5) It is not possible to meet the demand for seed of that species satisfactorily with seed from other Member States or from third countries which satisfies all the requirements laid down in Directive 2002/57/EC.(6) Accordingly, Finland should be authorised to permit the marketing of seed of that species subject to less stringent requirements for a period expiring on 30 June 2003.(7) In addition, other Member States which are in a position to supply the United Kingdom or Finland with seed of those species, should be authorised to permit the marketing of such seed.(8) It is appropriate that the United Kingdom acts as coordinator in order to ensure that the total amount of seed of Lupinus angustifolius authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision.(9) It is appropriate that Finland acts as coordinator in order to ensure that the total amount of seed of Linum usitatissimum authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The marketing in the Community of seed of blue lupin (Lupinus angustifolius) which does not satisfy the minimum germination capacity requirements laid down in Directive 66/401/EEC shall be permitted, for a period expiring on 30 June 2003, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the germination capacity must be at least 60 % of pure seed;(b) the official label must state the germination ascertained in the official examination carried out pursuant to Article 2(1)(Ca)(d) and 2(1)(Cb)(d) of Directive 66/401/EEC;(c) the seed must have been first placed on the market in accordance with Article 3 of this Decision.Article 2The marketing in the Community of seed of linseed (Linum usitatissimum) which does not satisfy the minimum germination capacity requirements laid down in Directive 2002/57/EC shall be permitted, for a period expiring on 30 June 2003, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the germination capacity must be at least 70 % of pure seed;(b) the official label must state the germination ascertained in the official examination carried out pursuant to Article 2(1)(e)(iv) and 2(1)(f)(iv) of Directive 2002/57/EC;(c) the seed must have been first placed on the market in accordance with Article 3 of this Decision.Article 3Any seed supplier wishing to place on the market the seeds referred to in Articles 1 and 2 shall apply to the Member State in which he is established for such authorisation.The Member State concerned shall authorise the supplier to place that seed on the market, unless:(a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which he has applied for authorisation; or(b) the total quantity authorised to be marketed pursuant to the derogation concerned would exceed the maximum quantity specified in the Annex.Article 4The Member States shall assist each other administratively in the application of this Decision.The United Kingdom shall act as coordinating Member State in respect of Article 1 and Finland in respect of Article 2 in order to ensure that the total amount authorised does not exceed the maximum quantities specified in the Annex.Any Member State receiving an application under Article 3 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded.Article 5Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 2 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 234, 1.9.2001, p. 60.(3) OJ L 193, 20.7.2002, p. 74.(4) OJ L 195, 24.7.2002, p. 32.ANNEX>TABLE>